DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action considers claims 1-20, in “Claims - 06/10/2021”, pending for prosecution.  
Reasons for Allowances 
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: these are allowed because Applicant's arguments, on pages 6-9, that the prior art fails to teach the limitation "a power supply line located between the lower substrate and the seal such that at least a portion of the power supply line and the seal overlap each other; and a first thermally conductive layer located between the power supply line and the lower substrate, at least a part of the first thermally conductive layer overlapping an end portion of the power supply line, the first thermally conductive layer being connected to the power supply line and extending toward an edge of the lower substrate”, was found to be persuasive. Specially, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the positional limitations, inter alia, “a power supply line located between the lower substrate and the seal such that at least a portion of the power supply line and the seal overlap each other; and a first thermally conductive layer located between the power supply line and the lower substrate, at least a part of the first thermally conductive layer overlapping an end portion of the power supply line, the first thermally conductive layer being connected to the power supply line and extending toward an edge of the lower substrate” , as recited in Claim 1. 
Claims 2-20 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 13, 2021